Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 1 of 18 PageID #: 831




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
 UNITED STATES OF AMERICA,                   )
                                             )
          Plaintiff,                         )
                                             )
 v.                                          )       Case No: 4:18-CR-279 AGF NAB
                                             )
 BRIJ VAID and DONNA WALDO,                  )
                                             )
          Defendants.                        )


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Pending before the Court are defendants Dr. Brij Vaid’s and Donna Waldo’s Joint Motion

to Compel the Discovery Responses the Court Instructed the Government to Provide at the

December 4, 2018 Hearing [Doc. 103]. All pretrial matters were referred to the undersigned

United States Magistrate Judge pursuant to 28 U.S.C. § 636(b).

Background

       On April 3, 2018, a grand jury sitting in this district returned a seven-count Indictment

charging Defendant Brij Vaid and Donna Waldo with one count of conspiracy to present false

claims to Medicare and Medicaid in violation of 18 U.S.C. § 287; in counts two through seven,

Defendant Vaid was charged with making and presenting false claims to the United States in

violation of 18 U.S.C. § 287. [Doc. 2] A ten-count Superseding Indictment (SI) returned on

August 9, 2018, re-alleges the conspiracy charges in count one and charges both Vaid and Waldo

in counts two through ten with making and presenting false claims to the United States in violation

of 18 U.S.C. § 287 [Doc. 40]. The original indictment remains pending, even after the filing of a

superseding indictment, unless and until the original indictment is formally dismissed. United
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 2 of 18 PageID #: 832



States v. Yielding, 657 F.3d 688, 703 (8th Cir. 2011) (citing United States v. Walker, 363 F.3d 711,

715 (8th Cir. 2004)).

        On April 25, 2018, Defendants filed a Joint Request for Discovery Propounded to the

Government [Doc. 30] and the United States filed a Response [Doc. 32]. In its response, the

government stated that it had provided Defendants with a lengthy discovery letter and attachments.

Defendants, not satisfied with the government’s response, filed a Motion to Compel Responses to

Their Discovery Requests [Doc. 66]. In the motion, Defendants asked the undersigned to require

the government to state whether specific material exists, and if so, to state whether the government

is willing to produce it and if the government is not willing to produce it to state why the

government is not willing to do so. The government filed its opposition to the motion to compel

[Doc. #76] and a response to the motion to compel [Doc. 77].

        The undersigned held an evidentiary hearing on December 4, 2018 and heard argument

regarding the motion to compel. At that hearing, the undersigned instructed the defendants to

narrow their discovery requests and stated that the government should provide specific responses

to the defendants’ specific requests. The Court deferred ruling on the motion to compel at that

time.

        On December 13, 2018, defendants submitted discovery requests to the government [Doc.

100], and the government responded to the defendants’ submission on December 21, 2018 [Doc.

102]. The abbreviated submission contained 35 requests for information, documents and

statements, described as “Favorable Evidence, Brady Material, and Impeaching Information” in

their original joint request for discovery. In its response, the government filed responses and

objections to defendants’ requests. Defendants then filed the motion to compel that is presently




                                                 2
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 3 of 18 PageID #: 833



before the court. [Doc. 103.] On February 12, 2019, the undersigned heard argument on the joint

motion to compel.

Applicable Legal Principles and Findings

       Many of the requests in the Defendants’ Request for Discovery and Motion to Compel

overlap and rely on more than one legal principle. As a result, an overview of the various legal

foundations that impact the Government’s obligations regarding each of the Defendants’ requests

will be addressed, followed by recommended findings for each type of evidence.

       Since the early 20th-century, the Supreme Court has recognized that the conduct of

prosecutors can have a direct impact on whether a defendant receives a fair trial, and that a

prosecutor’s failure to disclose evidence that is favorable to a defendant may result in a violation

of a defendant’s constitutional rights. Kyles v. Whitley, 514 U.S. 419, 432 (1995); see e.g., Mooney

v. Holohan, 294 U.S. 103, 112 (1935), Pyle v. Kansas, 317 U.S. 213, 215-16 (1942.). Perhaps the

most prominent decision regarding a prosecutor’s affirmative duty to disclose favorable evidence

to defendants is Brady v. Maryland, 373 U.S. 83 (1963). Three important cases that were decided

after Brady, further define the prosecutor’s obligation to disclose favorable evidence. See United

States v. Agurs, 427 U.S. 97 (1976); United States v. Bagley, 473 U.S. 671 (1985); and Kyles v.

Whitley, supra. Due to the significant impact such disclosures have on ensuring that defendants

receive fair trials, each of those cases will be examined below.

       Brady and its progeny

       The Supreme Court held in Brady v. Maryland, 373 U.S. 83, 87 (1963), “that the

suppression by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” In Brady , the defendants Brady and an accomplice, Boblit,



                                                 3
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 4 of 18 PageID #: 834



were charged with Murder in the First Degree and tried separately. Id. at 84. Brady’s trial was

first, and he was sentenced to death. Id. During the trial, Brady admitted that he participated in

the crime, but claimed that Boblit actually killed the victim. Id. During closing argument, Brady’s

counsel conceded that Brady was guilty of first degree murder and pleaded for the jury to return a

verdict “without capital punishment.” Id. After trial, Brady’s counsel learned that although the

prosecutor granted his request to examine Boblit’s extrajudicial statements, the prosecutor

withheld one statement in which Boblit admitted the homicide.            Id.   The Supreme Court

emphasized the principle established by Mooney that society should not be punished for the

misdeeds of a prosecutor, but rather that trials that are unfair to defendants should be prevented.

Brady, 373 U.S. at 87.

                  Society wins not only when the guilty are convicted but when
                  criminal trials are fair; our system of the administration of
                  justice suffers when an accused is treated unfairly. An
                  inscription on the walls of the Department of Justice states the
                  proposition candidly for the federal domain: ‘The United
                  States wins its point whenever justice is done its citizens in
                  the courts.’


Id. Therefore, Brady established the foundation for the government’s obligation to provide

exculpatory evidence to a criminal defendant.

       In United States v. Agurs, 427 U.S. 97, 103-7 (1976), the Supreme Court identified three

situations in which a Brady claim might arise, including: (1) where the prosecution’s case includes

perjured testimony and the prosecution knew, or should have known, of the perjury, (2) where

there is a pretrial request for specific evidence (like in Brady—defense counsel’s request for the

accomplices’ statements), and (3) where only a general request for Brady material is made. In

addition, the Court considered “whether the prosecutor has any constitutional duty to volunteer




                                                 4
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 5 of 18 PageID #: 835



exculpatory matter to the defense, and if so, what standard of materiality gives rise to that duty.”

Id. The Court reasoned that:

                  Although there is, of course, no duty to provide defense
                  counsel with unlimited discovery of everything known by the
                  prosecutor, if the subject matter of such a request is material,
                  or indeed if a substantial basis for claiming materiality exists,
                  it is reasonable to require the prosecutor to respond either by
                  furnishing the information or by submitting the problem to the
                  trial judge. When the prosecutor receives a specific and
                  relevant request, the failure to make any response is seldom,
                  if ever, excusable.

Id. at 106. The Court held that whether the focus is on the “desirability of a precise definition of

the prosecutor’s duty or on the potential harm to the defendant, [there] is no significant difference

between cases in which there has been merely a request for exculpatory matter and cases ... in

which there has been no request at all.” Id. at 107. The Court announced that a prosecutor commits

constitutional error “if the omitted evidence creates a reasonable doubt that did not otherwise

exist.” Id. at 108. The omission must be evaluated in context of the entire record. Id. at 112.

                  Because [the Court is] dealing with an inevitably imprecise
                  standard, and because the significance of an item of evidence
                  can seldom be predicted accurately until the entire record is
                  complete, the prudent prosecutor will resolve doubtful
                  questions in favor of disclosure. But to reiterate a critical
                  point, the prosecutor will not have violated his constitutional
                  duty of disclosure unless his omission is of sufficient
                  significance to result in the denial of the defendant’s right to
                  a fair trial.

Id. at 108.

        In United States v. Bagley, 473 U.S. 671 (1985), the issue addressed by the Court was the

standard of materiality to be applied in determining whether a conviction should be reversed

because the prosecutor failed to disclose requested evidence that could have been used to impeach

government witnesses. Bagley found that in cases where a prosecutor fails to disclose evidence



                                                 5
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 6 of 18 PageID #: 836



favorable to an accused in a “no request,” a “general request,” and “specific request” case, the

“evidence is material only if there is a reasonable probability that, had the evidence been disclosed

to the defense, the result of the proceeding would have been different. A ‘reasonable probability’

is a probability sufficient to undermine confidence in the outcome.” Bagley, 473 U.S. at 682.

          The Bagley decision confirmed that “[t]he Brady rule is based on the requirement of due

process.” Id. at 675. The Court reiterated their conclusion in Agurs that “the prosecutor is not

required to deliver his entire file to defense counsel,[] but only to disclose evidence favorable to

the accused that, if suppressed, would deprive the defendant of a fair trial.” Id. In a footnote, the

Court added that “a rule that the prosecutor commits error by any failure to disclose evidence

favorable to the accused, no matter how insignificant, would impose an impossible burden on the

prosecutor and would undermine the interest in the finality of judgments.” Id. at n. 7 (emphasis

added).

          Kyles v. Whitley, 514 U.S. 419 (1995) was a capital case wherein after defense counsel

made requests for exculpatory or impeachment evidence, the government failed to disclose six

contemporaneous eyewitness statements taken by police, recordings and inconsistent statements

involving a police informant, evidence indicating the informant’s participation in other crimes,

and other evidence gathered that would be favorable to defendant. The Court concluded that there

was a lack of confidence in the guilty verdict, because the suppressed evidence: (1) could have

led the jury to find inconsistencies in eyewitness descriptions of the killer; (2) showed that two of

the four eyewitnesses that testified were unreliable; (3) revealed that prior statements of one of the

lay witnesses were inconsistent and other impeaching information regarding the witness;

(4) revealed information regarding the absence of defendant’s vehicle in the parking lot where the

murder occurred on the night of the murder; and (5) that the principal police witness was



                                                  6
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 7 of 18 PageID #: 837



“insufficiently informed or candid.” Id. at 429-30, 454. The Court held that the state’s obligation

under Brady to disclose evidence favorable to the defense, “turns on the cumulative effect of all

such evidence suppressed by the government … and the prosecutor remains responsible for

gauging that effect regardless of any failure by the police to bring favorable evidence to the

prosecutor’s attention. Id. at 421. The prosecutor’s responsibility and discretion with regard to

favorable evidence was described in detail:

                  While the definition of Bagley materiality in terms of the
                  cumulative effect of suppression must accordingly be seen as
                  leaving the government with a degree of discretion, it must
                  also be understood as imposing a corresponding burden. On
                  the one side, showing that the prosecution knew of an item of
                  favorable evidence unknown to the defense does not amount
                  to a Brady violation, without more. But the prosecution, which
                  alone can know what is undisclosed, must be assigned the
                  consequent responsibility to gauge the likely net effect of all
                  such evidence and make disclosure when the point of
                  “reasonable probability” is reached. This in turn means that
                  the individual prosecutor has a duty to learn of any favorable
                  evidence known to the others acting on the government’s
                  behalf in the case, including the police. But whether the
                  prosecutor succeeds or fails in meeting this obligation
                  (whether, that is, a failure to disclose is in good faith or bad
                  faith, see Brady, 373 U.S. at 87, 83 S.Ct. at 1196-97), the
                  prosecution’s responsibility for failing to disclose known,
                  favorable evidence rising to a material level of importance is
                  inescapable.


Id. at 437-438. The Court then echoed its sentiment from Agurs by saying “[t]his means, naturally,

that a prosecutor anxious about tacking too close to the wind will disclose a favorable piece of

evidence. This is as it should be.” Id. at 439 (citation omitted).

Eastern District of Missouri Cases—Peer, Palmer and Fonn

       The Defendants heavily rely upon three decisions from this District where motions to

compel the government to make individual responses to discovery requests for favorable evidence



                                                 7
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 8 of 18 PageID #: 838



were granted 1. See United States v. Peer and Aharoni, 4:10CR255CDP (Doc. 293); United States

v. Palmer, et al., 4:13CR338RWS (Doc. 57); United States v. Sonjay Fonn, et al.1:14CR089SNLJ

(Doc. 59). Peer and Palmer were decided by the same Magistrate Judge.

        United States v. Peer and Aharoni, 4:10CR255CDP, involved multiple alleged felony

violations of federal fraud and immigration statutes. In Peer, the Magistrate Judge entered a total

of nine Memoranda (Docs. 290-298) related to pretrial motions. Said Memoranda included the

denial of a request for immediate disclosure of impeachment evidence (Doc. 293), denial of a

request for disclosure of grand jury transcripts and materials related to the proceedings (Doc. 294),

denial of a request for information and emails related to a confidential informant (Doc. 295), and

the granting, in part, of a request for the production of specific Brady material (Doc. 298).

Significantly, the nine Memoranda were entered on the same day (January 31, 2013) and also

included a Report and Recommendation for the Indictment to be dismissed. (Peer, supra, Doc.

296.) The Magistrate Judge made that recommendation:

                    [b]ecause the defendants have made a plausible showing that
                    the deported witnesses had testimony and information both
                    material and favorable to their defense; that the testimony is
                    not cumulative to other evidence or testimony available to the
                    defendants; and that the government did not make a “good
                    faith” effort to determine whether the witnesses possessed
                    evidence favorable and material to the defendants before
                    deporting the witnesses.

Id. at 31. The record of the Peer case reflects that the Government ultimately did not make

individual responses to each of the discovery requests, because the case was dismissed on the

Government’s motion. (Peer, 4:10CR255CDP, Doc. 306.) Although the Recommendation for



1
  3 One of the attorneys of record for Defendants Brij Vaid and Donna Waldo was involved in the Peer, Palmer and
Fonn cases, as was the same U.S. Attorney’s Office, although different counsel.
c. 57).


                                                       8
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 9 of 18 PageID #: 839



dismissal of the Indictment was made in a separate Memorandum, the conclusion that there was a

plausible showing that the Government had taken some action to make favorable material and

evidence inaccessible to the defendants certainly colors the simultaneous decision directing the

Government to make “specific responses to each of the [defendants’] discovery requests.” (Doc.

293 at 11.) In the regulation of discovery, “[i]f a party fails to comply with [Rule 16], the court

may enter any order that is just under the circumstances.” See Fed.R.Crim.P. 16(d)(2). While this

part of the rule was not cited in the Recommendation for individual responses to discovery

requests, its application would be reasonable given the totality of the circumstances in Peer.

       The second case from this District where an order was entered for the Government to

provide specific responses to discovery requests is United States v. Palmer, et al.,

4:13CR338RWS. Palmer involved two defendants who were charged with multiple felony counts

of mail and wire fraud. Both defendants were convicted and sentenced to terms of imprisonment.

As to the Motion to Compel, the Government’s responsibility to provide specific responses to

discovery requests in Palmer, the Magistrate Judge stated:

                  The government is simply being required to provide specific
                  responses to each of defendant’s specific discovery requests.
                  If the government believes that a specific request seeks
                  material and/or information that does not exist, it may make
                  such a response to that specific request. If the government
                  believes that a specific request seeks material and/or
                  information to which the defendant is not legally entitled, the
                  government may respond to that request by indicating such
                  belief with the reasons therefor. Providing legally sufficient
                  reasons for declining to disclose certain requested material
                  and/or indicating a good faith belief that such material does
                  not exist does not disclose any strategy whatsoever nor render
                  the government vulnerable to sanctions.

Palmer, (Doc. 57 at 4-5). See also Peer, (Doc. 293 at 10). The reason for directing the Government

to make specific responses to each individual request was as follows:



                                                 9
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 10 of 18 PageID #: 840



                   . . .the lack of specific responses to specific requests can have
                   the effect of representing to the defense that the requested
                   information does not exist. In reliance upon such
                   representation, the defendant may abandon lines of
                   investigation, defenses or trial strategies that he might
                   otherwise have pursued. In addition,. . .if the government is
                   taking the position that the requested information is not Brady
                   material or that the defendant is not entitled to the material for
                   some other reason, the defendant needs to be made aware of
                   that position so that he may make an informed decision
                   whether to pursue production of the information and, if so,
                   what arguments to present in support.

Palmer, Doc. 57 at 3-4. See also Peer, Doc. 293 at 8-9. This was an exercise of his

discretion.

       The third decision from this District to compel the government to make individual

responses to discovery requests for favorable evidence is United States v. Sonjay Fonn, et

al.1:14CR089SNLJ. In Fonn, the defendants were charged in a conspiracy to violate the Anti-

Kickback Statute as well as three violations of the Statute. Defendants were alleged to have

received kickbacks from medical device manufacturers in exchange for ordering the devices.

       The Magistrate Judge submitted an order recommending that defendants’ motion to compel

be denied.    (Fonn, Doc. 51.) In her opinion, she recognized the Peer and Palmer decisions:

                   The undersigned agrees that the Reports and
                   Recommendations from Peer and Palmer that are relied upon
                   by the Defendants do represent a new precedent. Those
                   decisions demand a discovery practice (requiring the
                   Government to make individual responses to specific
                   discovery requests) for which the Defendants could not
                   provide additional authority, nor has the undersigned found a
                   similar procedure supported by any Eighth Circuit or Supreme
                   Court decision. The Supreme Court determined that
                   prosecutors play a critical role in ensuring that all defendants
                   receive a fair trial. In defining what it means to receive a fair
                   trial, the Court concluded that a fair trial is one in which the
                   prosecutor discloses materially favorable evidence to the
                   defendant.



                                                  10
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 11 of 18 PageID #: 841



Id. at 32-33. The Magistrate Judge concluded that the prosecutor has the duty to identify and

disclose evidence that is materially favorable to defendants before trial. She concluded that in

light of the materiality requirement established in Agurs and Bagley, the Government is not

required to “provide all information which does not support its case.” She, therefore recommended

the motion to compel be denied. (Doc. 51 at 35.)

       The defendants objected to the Magistrate Judge’s recommendation and the District Judge

sustained the objection, stating:

                  At issue here is whether or not the government should be
                  required to provide specific responses to the defendants’
                  specific written discovery requests (see Doc. # 36). The
                  defendants state that their discovery requests do not seek the
                  production of documents, but are intended to elicit
                  information from the government about the existence of
                  documents containing information that the defendants believe
                  is material to the case and that may be helpful to their defense.
                  Although the government opposed the motion to compel, it
                  has either produced or agreed to produce all documents and
                  information required by Fed. R. Crim. P. 16, all favorable
                  evidence and impeachment information required by Brady v.
                  Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405
                  U.S. 150 (1972), and all Jencks Act material.

                  In two earlier cases involving the same issue, a magistrate
                  judge of this Court granted the defendants’ motions to compel
                  specific responses to their discovery requests. United States v.
                  Robert M. Palmer, et al., Case No. 4:13CR338 (RWS); United
                  States v. David Peer, et al., Case No. S1-4:13CR255 (CDP).
                  The magistrate judge reasoned that “[t]he lack of specific
                  responses to specific requests can have the effect of
                  representing to the defense that the requested information
                  does not exist.” Peer at p.8. The Court finds the rationale in
                  Palmer and Peer to be persuasive.

Fonn, (Doc. 59 at 2.) The district judge in Fonn acknowledged that the “Court is not convinced

that the government has a constitutional duty to respond to the specific requests.” Id. at 3. Relying

on Peer, Palmer and Fonn, at the December 4, 2018 hearing in the instant case, the undersigned



                                                 11
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 12 of 18 PageID #: 842



directed the Government to provide specific responses to Defendants’ specific discovery requests.

The defendants submitted 35 requests and the government responded.             In response to the

Defendants’ requests, the government agreed to produce statements for any witnesses the

government ultimately calls at trial; the government also agreed to produce all materials required

under Jenks, Brady and Giglio. The government, however, objected to some of the requests. In

directing the government to respond to specific requests, the undersigned is mindful of the

procedure set forth in Palmer. “If the government believes that a specific request seeks material

and/or information that does not exist, it may make such a response to that specific request. If the

government believes that a specific request seeks material and/or information to which the

defendant is not legally entitled, the government may respond to that request by indicating such

belief with the reasons therefor.” Palmer, (Doc. 57 at 4-5).

       Based on the foregoing, the undersigned makes the following recommendations regarding

Defendants’ requests:

       Defendants’ Discovery Requests

       Several of Defendants’ requests are for witness statements regarding potentially

exculpatory or favorable information.

       (a) All Information and documents suggesting that any prospective government
       witness ever made a false, inaccurate, contradictory or inconsistent statement with regard
       to the Investigation or the facts underlying the Indictment, including but not limited to
       any information that any witness or “victim” has memory issues.

       (b) All Information and Documents relating to potential prosecution of any
       prospective government witness or entity.

       (c) Each instance where any witness told the government that a patient was told
       their prescription would not be replaced based, in whole or in part, on the policy
       alleged in Paragraph 27g of the original Indictment.

       (l) All Information and Documents discussing, relating to, or referencing in any way
       that billing errors related to this case were or might have been caused by anyone

                                                12
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 13 of 18 PageID #: 843



        other than Dr. Vaid or Ms. Waldo.

        (o) Statements and/or written reports by any doctor who reviewed any patient files of Dr.
        Vaid or Donna Waldo, including statements that suggest the patient was treated properly.

        (p) Any and all evidence that any person who is a government witness or
        prospective government witness in this case is or was suffering from any
        physical or mental disability or emotional disturbance, drug addiction or alcohol
        addiction at any time during the period of the indictment to the present.

        (q) Any statement from any individual who said anything which suggested in any
        way that Dr. Vaid did not give instructions on how to bill any office visits.

        (r) Any statement from any individual who said anything which suggested in any
        way that Donna Waldo did not give instructions on how to bill any office visits.

        (s) Any statement from any individual who said anything which suggested in any
        way that Dr. Vaid was not trained on how to bill office visits.

        (t) Any statement from any individual who said anything which suggested in any
        way that Donna Waldo was not trained on how to bill office visits.

        (u) Any statement from any individual who said anything which suggested in any
        way that the billing software utilized at Dr. Vaid’s offices had flaws or
        difficulties in capturing the correct billing codes.

        (ee) Any information that anyone other than Dr. Vaid or Ms. Waldo accepted
        responsibility for any errors in billings related to this case.

        The government responded to these requests stating that it has not determined what

witnesses will be testifying at trial, and when witnesses are identified, the government will produce

materials required under Brady and Giglio. As for request (c), the government states that

prescription records have been produced. The government’s responses are in compliance with the

December 4, 2018 directive. The motion to compel regarding requests (a), (b), (c), (l), (o), (p),

(q), (r), (s), (t), (u) and (ee) should be denied.

        Defendants also submitted requests for information regarding the Defendants’ knowledge

about billing and prescription procedures.

        (d) All Information and Documents discussing, relating to, or referencing in any

                                                     13
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 14 of 18 PageID #: 844



      way that Dr. Vaid might not have had knowledge as to how his bills were coded,
      including the identification of any witness who stated or suggested such.

      (e) All Information and Documents discussing, relating to, or referencing in any
      way that Donna Waldo might not have had knowledge as to how bills were
      coded, including the identification of any witness who stated or suggested such.

      (f) All Information and Documents discussing, relating to, or referencing in any
      way that Dr. Vaid might not have instructed anyone as to how his bills were
      coded, including the identification of any witness who stated or suggested such.

      (g) All Information and Documents discussing, relating to, or referencing in any
      way that Donna Waldo might not have instructed anyone as to how bills were
      coded, including the identification of any witness who stated or suggested such.

      (h) All Information and Documents discussing, relating to, or referencing in any
      way that Dr. Vaid might not have knowledge as to what National Provider
      Identifier his bills were submitted under, including the identification of any
      witness who stated or suggested such.

      (i) All Information and Documents discussing, relating to, or referencing in any
      way that Donna Waldo might not have knowledge as to what National Provider
      Identifier bills were submitted under, including the identification of any witness
      who stated or suggested such.

      (ff) All Information and Documents discussing, relating to, or referencing in any
      way that Dr. Vaid might not have knowledge as to the alleged prohibition of
      writing a prescription for controlled substances on a date different from the date
      the prescription is provided to the patient.

      (gg) All Information and Documents discussing, relating to, or referencing in any
      way that Dr. Vaid might not have knowledge as to the alleged prohibition of
      having a nurse practitioner provide a prescription for controlled substances
      issued by the doctor and given to the patient under instructions from the doctor.

      (hh) All Information and Documents discussing, relating to, or referencing in any
      way that Donna Waldo might not have knowledge as to the alleged prohibition
      of writing a prescription for controlled substances on a date different then the
      date the prescription is provided to the patient.

      (ii) All Information and Documents discussing, relating to, or referencing in any
      way that Donna Waldo might not have knowledge as to the alleged prohibition
      of having a nurse practitioner provide a prescription for controlled substances
      issued by the doctor and given to the patient under instructions from the doctor.




                                               14
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 15 of 18 PageID #: 845



       In response to the above requests, the government states that coding and billing materials

have been produced. The government also objected to the “might not have” phrasing in the

requests as vague. The undersigned agrees. Seven of the requests ask for information from the

government about what the defendants might not know about billing practices. Four of the requests

ask what defendant might not know about the prohibition of having a nurse practitioner provide a

prescription for controlled substances. These requests are not seeking evidence that is both

material and favorable to their defense. Pursuant to Palmer, the government responded that the

defendants are not legally entitled to this information. In addition, regarding requests about the

prescription procedures, the government stated it has produced documents, including prescription

information that were seized from defendants’ offices during execution of the search warrants.

Defendants motion to compel regarding requests (d), (e), (f), (g), (h), (i), (ff), (gg), (hh) and (ii)

should be denied.

       Defendants propounded several discovery requests regarding each defendant’s character:

       (j) All Information and Documents discussing, relating to, or referencing in any
       way that Dr. Vaid was a good physician.

       (k) All Information and Documents discussing, relating to, or referencing in any
       way that Donna Waldo was a good nurse practitioner.

       (v) Any statement from any individual who said anything which suggested in any
       way that Dr. Vaid was or is honest.

       (w) Any statement from any individual who said anything which suggested in any
       way that Donna Waldo was or is honest.

       (x) Any statement from any individual who said anything which suggested in any
       way that Dr. Vaid was or is good for his patients.

       (y) Any statement from any individual who said anything which suggested in any
       way that Donna Waldo was or is good for her patients.




                                                 15
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 16 of 18 PageID #: 846



       In response to the above requests, the government again states that it will provide witness

statements pursuant to Brady. It also objects stating these requests are for evidence that is not

relevant or admissible under Fed.R.Evid. 608(b). Rule 608 refers to the character of witnesses. In

this case, the defendants are seeking information about whether statements have been made about

the character of the defendants, i.e., whether the defendant was “good” or “honest”. This is

information that the defendants may introduce at trial. However, the government is not obligated

to locate evidence that is not in its possession. In addition, this information should not be

considered materially favorable evidence that would deprive defendant of a fair trial. Defendants

motion to compel regarding requests (j), (k), (v), (w), (x) and (y) should be denied.

       Defendants submitted several requests regarding steps defendants may have taken to

correct billing procedures and to “protect patients from misusing prescriptions.”

       (z) Any statement from any individual who said anything which suggested in any
       way that there was confusion within Dr. Vaid’s offices as to how to utilize
       billing codes.

       (aa) Any statement from any individual who said anything which suggested in any
       way that Dr. Vaid tried to have the billing done correctly.

       (bb) Any statement from any individual who said anything which suggested in any
       way that Donna Waldo tried to have the billing done correctly.

       (cc) Any statement from any individual who said anything which suggested in any
       way that Dr. Vaid took steps to protect his patients from misusing prescriptions.

       (dd) Any statement from any individual who said anything which suggested in any
       way that Ms. Waldo took steps to protect patients from misusing prescriptions.

       The above requests are not specific requests for specific information. These requests use

the language “any statement” from “any individual” who said “anything” “which suggested in any

way”….” The undersigned agrees that these requests are overly broad and not intended to




                                                16
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 17 of 18 PageID #: 847



determine if there is evidence that is materially favorable for defendants. The motion to compel

regarding requests (z), (aa), (bb), (cc) and (dd) should be denied.

       Defendants submitted other requests regarding emails and other documentation.

       (m) Any e-mails or other documentation, or statements of witnesses which indicated
       that Dr. Vaid, Donna Waldo or their alleged co-conspirators told employees to
       do the right thing or conduct themselves within the law, or anything to that effect
       relating to any topic.


       (n) Any correspondence or e-mail wherein any co-conspirator states anything to the
       effect that the steps to be taken regarding any matter should be to follow the
       company’s rules, do the right thing, and/or conduct themselves in a legal
       fashion.

       Where these requests use the language “anything to the effect”, they are not specific and

do not merit a specific response. In addition, the government states that it has produced corporate

documents and emails seized from defendants’ offices. Therefore, the government has complied

with requests (m) and (n) and the motion to compel regarding these requests should be denied.

       Finally, defendants contend that they continue to seek specific requests to the discovery

requests [Doc. 30] that were the subject of the December 4, 2018 hearing on defendants’ original

motion to compel [Doc. 66]. Based on the foregoing, including the legal standards articulated

above, the undersigned recommends that that motion be denied as well. Due to the voluminous

nature of the requests, the undersigned ordered defendant to narrow the requests and that the

government try to provide specific responses to those questions. Defendants submitted a smaller

number of requests, but for the reasons stated above, the undersigned finds that the motion to

compel additional responses should be denied.

       Accordingly,




                                                 17
Case: 4:18-cr-00279-AGF Doc. #: 128 Filed: 04/24/19 Page: 18 of 18 PageID #: 848



       IT HEREBY RECOMMENDED that Defendant’s Joint Motion to Compel the Discovery

Responses the Court Instructed the Government to Provide at the December 4, 2018 Hearing [Doc.

103] should be DENIED as set forth above.

       IT IS FURTHER RECOMMENDED that Defendants’ Motion to Compel Responses to

their Discovery Requests [Doc. 66] should be DENIED as set forth above.

       The parties are advised that they have fourteen (14) days in which to file written objections

to this report and recommendation pursuant to 28 U.S.C. § 636(b)(1). Failure to timely file

objections may result in a waiver of the right to appeal questions of fact.

   Dated this 24th day of April, 2019.




                                               /s/ Nannette A. Baker
                                              NANNETTE A. BAKER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 18
